Provencal, LLC v Tower Ins. Co. of N.Y. (2016 NY Slip Op 02643)





Provencal, LLC v Tower Ins. Co. of N.Y.


2016 NY Slip Op 02643


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-00893
 (Index No. 31262/12)

[*1]The Provencal, LLC, respondent, 
vTower Insurance Company of New York, et al., appellants.


Mound Cotton Wollan & Greengrass, New York, NY (Kevin F. Buckley and Daniel M. O'Connell of counsel), for appellants.
Bleakley, Platt & Schmidt, LLP, White Plains, NY (Susan E. Galvao of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of an insurance contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Berliner, J.), dated December 5, 2013, as denied their motion for summary judgment dismissing the complaint.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). Although the issues raised on the defendants' appeal from the order are brought up for review on the separate appeal by the plaintiff from the judgment (see CPLR 5501[a][1]; The Provencal, LLC v Tower Insurance Co. of New York, _____ AD3d _____ [Appellate Division Docket No. 2015-00192, decided herewith]), those issues have been rendered academic in light of our determination of the appeal from the judgment.
LEVENTHAL, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court